                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                 Case No. 19cr3729-AJB

                                            Plaintiff,
                  vs.
       OSCAR MAURICIO
     VAZQUEZ-LEDEZMA,                                                      · ·•·• »-- ······ ... -•»•»••·1
                                         Defendant.                    [       NOV 2 6 2019
                                                                                        '"--   ··-----~" ..




     an indictment has been filed in another case against the defendant and the Court has
     granted the motion of the Government for dismissal of this case, without prejudice; or

•    the Court has dismissed the case for unnecessary delay; or

•    the Court has granted the motion of the Government for dismissal, without prejudice; or

•    the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1-8:1326 · Attempted Entry After Deportation (Felony)




                                                                      J\LL L, BURKHARDT
                    {l(/__,_CI_
Dated: ___,_/1-+-'-h.cc..+1
                                                         Hon. Jill L. Burkhardt
                                                         United States Magistrate Judge
